MORGAN, J.,
Concurring. — I fully concur in the conclusion reached in the foregoing opinion, but believe the reason for the decision of this court will be better understood if the affidavits of W. J. Matthews and Robert H. Elder, upon which the action of the trial court vacating the judgment and setting aside the default was based, are set out in full and briefly discussed. The affidavit of Mr. Matthews is as follows:
“State of Washington,
County of Spokane, — ss.
“W. J. Matthews, being first duly sworn, upon his oath states: That he is one of the attorneys for the defendant, Thomas J. Coffman, and makes this affidavit for and on his behalf; that he has had charge of all of the pleadings and files herein; that the order overruling said defendant’s demurrer, dated the 20th day of November, 1915, stated that said Thomas J. Coffman may have ten days in which to answer plaintiff’s complaint; that upon receipt of said order overruling said demurrer, affiant noted in his daily docket that an answer would be due on Tuesday, the 7th day of December, whereas an entry should have been made in affiant’s daily docket that said answer was due on Tuesday, the *59330th day of November, 1915; that during the week ending December 4, 1915, affiant was engaged in the trial of cases in the superior court of Spokane county, and did not notice until Monday morning, the 6th day of December, that the time for filing said answer, pursuant to said order overruling said demurrer, was due on the 30th day of November; that affiant immediately called W. F. Morrison, Jr., attorney for plaintiff, on the long-distance phone and told him that the answer was being forwarded. Affiant learned then, for the first time, that said W. F. Morrison, Jr., had caused default judgment to be entered.
“Affiant also states that said Thomas J. Coffman has a good and valid defense to plaintiff’s complaint, in that the promissory note in question was indorsed by said Thomas J. Coffman to plaintiff bank, without recourse; that after such indorsement and delivery to said bank of this promissory note the representative of the bank, wrongfully and without authority from said Thomas J. Coffman, canceled the words ‘without recourse’ on the back of said note, which defense more fully appears in said defendant’s answer, which is hereby tendered for the purpose of filing and which has heretofore been prepared and served upon W. F. Morrison, attorney for the plaintiff.
“Said W. J. Matthews further states that unless the said judgment is vacated and set aside and the said defendant, Coffman, permitted to file his answer and have a trial in said case that great injustice will be done the said defendant, Coffman; and your affiant further believes that when the trial of said case comes on to be heard that no judgment will be recovered against the said Coffman, and that in right and justice the said Coffman will be discharged and will recover judgment for his costs expended.
“Affiant further states that said judgment was rendered through his mistake, inadvertence and excusable neglect, and that no delay or injury will be done the plaintiff by permitting the said judgment to be set aside and the said answer to be filed. W. J. MATTHEWS. ’»
(Duly verified.)
*594In view of the provisions of sec. 4229, Rev. Codes, that the court may “relieve a party, or his legal representative, from a judgment, order or other proceeding taken against him through his mistake, inadvertence, surprise or excusable neglect, ” it is quite manifest that in order to procure a judgment to be vacated and a default to be set aside it must affirmatively appear that they were permitted to be made and entered by reason of mistake, inadvertence, surprise or excusable neglect.
Measured by this rule the affidavit of Mr. Matthews is insufficient. He states that after receiving the order overruling the demurrer and notifying him that he would have ten days within which to answer, he noted in his daily docket that an answer would be due on Tuesday, the 7th day of December,- whereas an entry should have been made that the answer was due on Tuesday, the 30th day of November, 1915. He does not state that this entry was so made through mistake, inadvertence, surprise or excusable neglect, nor does he say that he thereafter, and prior to the time the answer was due according to the terms of the order served upon him, examined the entry in his docket or that he was misled by it. For aught that appears in his affidavit he may have made the entry purposely, carelessly or through culpable neglect, and, so far as is disclosed by this record, it never misled him nor caused him to fail to file the answer in time. It is true he further states that said judgment was rendered through his mistake, inadvertence and excusable neglect. This is a conclusion, and no fact is alleged from which it may properly be inferred.
If any reason existed, which would constitute an excuse, why the attorney in question put down in his docket the wrong date instead of the right one, or if he ever thereafter ■ examined the entry and was misled thereby, his affidavit does not disclose it, nor are we aware of any rule which should prompt a court to infer these necessary facts in his favor.
Mr. Elder’s affidavit is as follows:
*595“State of Idaho,
County of Kootenai, — ss.
“Robert H. Elder, being first duly sworn, deposes and says:
“That he is a member of the firm of attorneys known as Elder & Elder with offices at Coeur d’Alene, Idaho, and admitted to practice in the courts of the state of Idaho.
“That on or about the 12th day of November, 1915, the above-named defendant, Thomas J. Coffman, and Cullen, Lee and Matthews arranged with affiant’s firm to represent the above-named defendant, Thomas J. Coffman, as local attorney in the above-entitled cause.
“That no notice of the calling up for hearing of the demurrer in the above-entitled cause was ever served upon the affiant or upon any member of affiant’s firm and was not served upon any local attorney resident in Idaho; and that no notice was given affiant or any member of affiant’s firm that said demurrer had been overruled.
“ROBT. H. ELDER.”
(Duly verified.)'
The material portion of the foregoing affidavit is that the firm of Elder & Elder was local counsel for Coffman in the case; that no notice of the hearing upon the demurrer was served upon that firm, nor was notice given to it that the demurrer had been overruled. This affidavit is insufficient, in that it fails to state that affiant’s firm would have taken any action in the premises had these notices been served upon it. If we are asked to infer from the affidavit of Mr. Elder that had his firm, instead of associate counsel, been served with notice, it would have appeared and answered, we may say we are unable to do so. First, because he does not say so; second, because Mr. Matthews, in his affidavit, says that he had charge of all the pleadings and files in the action. The natural presumption (if courts are permitted to indulge in presumption in cases of this kind) is that had notice been served upon Elder & Elder, that firm would have mailed it to Matthews, and Matthews already had notice. In any event the affidavit of Mr. Elder falls far short of being a showing *596that the default and judgment would not have been permitted to be taken and entered had he, or his firm, instead of his associate counsel, been served with notice.
For these reasons I find, as is found in the foregoing opinion, that the showing made was insufficient to justify the order vacating the judgment and setting aside the default.